Citation Nr: 0614329	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-17 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1970 to 
April 1972, including service in Vietnam.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2002, a 
statement of the case was issued in March 2003, and a 
substantive appeal was received in May 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD due to an alleged personal assault incident that 
occurred while in service in which he was knocked 
unconscious, tied up and threatened while witnessing the 
torturing of a young Vietnamese girl.  The nature of the 
veteran's claim is such that the provisions of 38 C.F.R. § 
3.304(f)(3) regarding claims based on personal assault and 
the method of developing such claims are applicable.  The 
Board notes that 38 C.F.R. § 3.304(f) was amended in March 
2002, after the veteran filed his claim.  See 67 Fed. Reg. 
10332 (Mar. 7, 2002).  Based on review of the record, it 
appears that the veteran has not been sent notice of the 
amended provisions of 38 C.F.R. § 3.304(f)(3).  This 
regulation is specifically germane to the development and 
adjudication of this claim as the revision involves the 
standard of proof and the type of evidence necessary to 
substantiate a claim of service connection for PTSD based on 
personal assault.  VA is required to give the veteran 
notification that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
be considered credible supporting evidence of an in service 
stressor.  See 38 C.F.R. § 3.304(f)(3).  Thus, this case must 
be remanded to furnish the veteran with clear notice of the 
types of evidence which may be considered in a personal 
assault claim under 38 C.F.R. § 3.304(f)(3).   

Further, the veteran was afforded a VA psychiatric evaluation 
in February 2001.  The examiner stated that the veteran did 
meet the full criteria for PTSD due to the alleged personal 
assault incident while in service.  However, even though he 
indicated that the claims file had been reviewed, the 
examiner did not specifically offer an opinion as to whether 
there was evidence of behavioral changes to suggest that the 
claimed assault actually took place.  Thus, the Board finds 
that another VA examination and opinion is required to 
determine whether there is any evidence that in a medical 
opinion corroborates the veteran's account of the personal 
assault incident.  

Lastly, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  Since the Board is 
remanding this case for another matter, it is reasonable 
for the RO to give additional VCAA notice to comply with 
Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should furnish the veteran 
with clear notice of the types of 
evidence which may be considered in a 
personal assault claim under 38 C.F.R. § 
3.304(f)(3). 

3.  After completion of the above, the RO 
should forward the claims file to a VA 
PTSD examiner for review.  The examiner 
should review the record, to include 
service personnel records, and offer an 
opinion as to whether there is evidence 
of behavioral changes after the claimed 
late September 1971-early October 1971 
incident to indicate that the claimed 
assault occurred.  The examiner should 
offer an opinion in accordance with the 
guidance set forth in 38 C.F.R. 
§ 3.304(f)(3).  If the examiner concludes 
that the claimed assault did take place, 
then the examiner should offer an opinion 
as to whether the veteran's PTSD is 
causally related to such incident.  If 
the examiner believes that it is 
necessary to further examine the veteran 
to render any of the opinions requested 
in this paragraph, then the veteran 
should be scheduled for such an 
examination.  

4.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



